Exhibit TC X CALIBUR, INC. Certification of Principal Executive and Financial Officer PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of TC X Calibur, Inc. (the "Company") on Form 10-K for the year ended December 31, 2009, Travis T. Jenson and Jason Jenson hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Annual Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Annual Report fairly presents, in all material respects, the financial condition and results of operations of the Company for the periods presented therein. Date: March 19, 2010 By: /s/Travis T. Jenson Travis T. Jenson President and Director Date: March 19, 2010 By: /s/Jason Jenson Jason Jenson Secretary/Treasurer
